                Case 2:19-cv-01471-TSZ Document 37 Filed 10/14/20 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       ALEXANDRA ELIZABETH ROURKE,
 8                           Plaintiff,
                                                       C19-1471 TSZ
 9         v.
                                                       MINUTE ORDER
10     C.R. BARD INCORPORATED, et al.,
11                           Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)   Plaintiff’s motion, docket no. 35, to amend the scheduling order, docket
14
     no. 26, is GRANTED in part and DENIED in part as follows:
15               (a)   The deadline for completing fact discovery is EXTENDED from
           September 24, 2020, to November 2, 2020, for the sole purpose of deposing
16         Dr. Christopher Daly;
17               (b)    The deadline for plaintiff to disclose expert reports is EXTENDED
           from October 5, 2020, to November 12, 2020;
18
               (c)  The deadline for defendants to disclose expert reports is
19         EXTENDED from December 14, 2020, to January 21, 2021;

20               (d) The deadline for expert depositions (other than for rebuttal experts)
           is EXTENDED to February 22, 2021; and
21
                 (e)    All other dates and deadlines set forth in the Minute Order entered
           February 13, 2020, docket no. 26, remain in full force and effect.
22

23

     MINUTE ORDER - 1
              Case 2:19-cv-01471-TSZ Document 37 Filed 10/14/20 Page 2 of 2




 1

 2          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 3
            Dated this 14th day of October, 2020.
 4
                                                     William M. McCool
 5                                                   Clerk
 6                                                   s/Karen Dews
                                                     Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
